Citation Nr: 0806990	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The veteran had active military service from June 1986 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In response to his disagreement with a January 2004 rating 
decision granting a 20 percent evaluation for low back 
disability, the veteran was issued a statement of the case 
(SOC) in November 2005.  That SOC also included the cervical 
spine disorder issue listed on the title page of this action.  
In his VA Form 9 received in February 2006, the veteran 
limited his argument to the cervical spine disorder.  No 
communication has been received from either the veteran or 
his representative since the November 2005 SOC as to the 
rating assigned the low back disorder.  The Board therefore 
concludes that the veteran is not seeking appellate review of 
the rating assigned his low back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his cervical spine disorder is 
etiologically related to the same motor vehicle accident 
(MVA) in service which resulted in his service-connected 
lower back disorder.  The service medical records document 
the referenced MVA, and show associated complaints of neck 
pain in January 1990.  The post-service medical records are 
silent for evidence of a cervical spine disorder until 
several years after his discharge.

In a May 2005 statement, Dr. W. Furniss notes that X-ray 
studies he reviewed showed disc space narrowing at C4-5 and 
C5-6 with degenerative changes.  He explains that the veteran 
was involved in an MVA during service which resulted in lower 
back problems, and that the veteran reported experiencing 
neck problems since that time.  Dr. Furniss states that as to 
whether the "back injuries" were related to service, he 
could see no reason why they would not be service-connected.  
He concludes that the veteran's "back problems, particularly 
his lumbar back problems, are directly related to" the MVA 
in service.

The record shows that the veteran has not been scheduled for 
a VA examination in connection with his claim.

VA is required to provide a VA medical examination in service 
connection claims when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Given the documented neck complaints in service 
contemporaneous with the MVA, the presence of a current 
cervical spine disorder, and Dr. Furniss' statement 
suggesting that the current cervical spine disability is 
related to the service MVA, the Board finds that a VA 
examination is required in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claim.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
which have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of any currently present 
cervical spine disability.  All indicated 
studies should be conducted.  The 
examiner should be requested to provide 
an opinion, with respect to each 
currently present cervical spine 
disorder, as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  The 
veteran's claims file must be made 
available to the examiner for review.  

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


